DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith (PGPub US 2008/0300617 A1).
With respect to claim 15, Smith discloses an obturator member (PP [0052]: "In the embodiment shown in FIGS. 2-10"), comprising: a proximal section (proximal part of 120, see annotated Fig. 10 below) configured to couple to a distal portion of an elongated shaft (106 in Fig. 2), a central section (distal part of 120, see annotated Fig. 10 below) extending distally from the proximal section (proximal part of 120, see annotated Fig. 10 below), the central section (distal part of 120, see annotated Fig. 10 below) having three central faces (124 in Fig. 9) and a flat portion (118 in Fig. 10, PP [0053]: "edge members 118 of dilating member 110 are depicted as substantially blunt") interconnecting adjacent central faces (124); and a guiding nub (114 in Fig. 2) extending from the central section (distal part of 120, see annotated Fig. 10 below).

    PNG
    media_image1.png
    249
    457
    media_image1.png
    Greyscale

With respect to claim 25, Smith discloses a surgical obturator (PP [0052]: "In the embodiment shown in FIGS. 2-10"), comprising: an elongated shaft (106 in Fig. 2) defining a longitudinal axis, and having proximal and distal ends (see Fig. 4, proximal/lower end and distal/upper end); and an obturator member (110) adjacent the distal end of the elongated shaft (106), the obturator member (110) including: a proximal section (proximal part of 120, see annotated Fig. 10 below) configured to couple to a distal portion of an elongated shaft (106 in Fig. 2), a central section (distal part of 120, see annotated Fig. 10 above) extending distally from the proximal section (proximal part of 120, see annotated Fig. 10 above), the central section (distal part of 120, see annotated Fig. 10 above) having three central faces (124 in Fig. 9) and a flat portion (118 in Fig. 10, PP [0053]: "edge members 118 of dilating member 110 are depicted as substantially blunt") interconnecting adjacent central faces (124); and a guiding nub (114 in Fig. 2) extending from the central section (distal part of 120, see annotated Fig. 10 above).
Regarding claims 16 and 26, Smith further discloses wherein first and second central faces (see 124 in Fig. 9) of the central section (distal part of 120, see annotated Fig. 10 above) are tapered at the same oblique angles with respect to a longitudinal axis of the obturator member (see Fig. 9, note that the angle is not specifically defined by this limitation) when viewed at a first rotational orientation corresponding to a top plan view of the obturator member (“top plan view " is broad, this view is not specifically defined in the claims).
With respect to claims 17 and 27, Smith further discloses wherein the first central face and a third central face (see 124 in Fig. 9) are tapered at different oblique angles with respect to the longitudinal axis when viewed at a second rotational orientation corresponding to a side plan view of the obturator (this claim language is broad, viewing the faces at any different angle will result in the appearance of a different oblique taper because the angle of viewing affects the viewed/perceived angle of the face, also note that the viewing orientations are not specifically claimed).
Regarding claims 18 and 28, Smith further discloses wherein the proximal section (proximal part of 120, see annotated Fig. 10 above) includes a proximal linear surface portion (linear part, see annotated Fig. 10 below) and a distal convex surface portion (curved part that tapers inward, see annotated Fig. 10 below) contiguous with the linear surface portion (they are connected, one flows into another).
With respect to claims 19 and 29, Smith further discloses wherein the proximal section (proximal part of 120, see annotated Fig. 10 above) and the central section (distal part of 120, see annotated Fig. 10 above) are connected by an undulating line (see tapered curve created by edge of 118 in Fig. 10, note that the claim language does not describe where the undulating line is or how it connects these two sections, therefore by being in contact with both sections the line created by 118 can connect them).
With respect to claims 20 and 30, Smith further discloses wherein the guiding nub (114 in Fig. 2) includes a rounded end configured to be atraumatic to tissue (PP [0059]: "Tip 114 may be substantially blunt such that dilating instrument 110 substantially minimizes any tissue trauma during the insertion and the distal advancement thereof").
Regarding claims 21 and 31, Smith further discloses wherein the guiding nub (114 in Fig. 2) is generally cylindrical along a major portion of a length thereof (see 114 in Fig. 5, note that “generally cylindrical” is very broad as it does not specifically require the guiding nub to be a cylinder).
With respect to claims 22 and 32, Smith further discloses wherein the three central faces (124 in Fig. 9) of the central section (distal part of 120, see annotated Fig. 10 above) are arcuate (see Fig. 10, the unmarked central faces taper or arc inwards towards the tip).
Regarding claims 23 and 33, Smith further discloses wherein the three central faces (124 in Fig. 9) of the central section (distal part of 120, see annotated Fig. 10 above) are convex (see Fig. 10, the unmarked central faces taper inwards towards the tip).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (PGPub US 2008/0300617 A1).
With respect to claim 34, Smith fails to explicitly disclose in the embodiment of Figs. 2-10 wherein the obturator member is one of transparent or transluscent.
	However, in the embodiment shown in Fig. 32, Smith discloses an obturator (500 in Fig. 32) comprising an obturator member (unmarked right end of 500, 510 in the specification), wherein the obturator member (510) is transparent (PP [0060]: “dilating member 510 may include one or more transparent portions 528 such that light is permitted to pass into dilating instrument 500”).
	It would have been prima facie for one of ordinary skill in the art before the effective filing date to have modified the Smith reference to incorporate its own teachings by including the transparent distal portion of Fig. 32 in the embodiment of Figs. 2-10. One of ordinary skill in the art would have been motivated to perform this modification in order to allow for a clinician to view a patient’s tissue (PP [0060]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mastri et al. (PGPub US 2008/0086160 A1) teaches an obturator with a transparent tip (PP [0050]: “The tip 200 can be manufactured from any suitable material, but is preferably transparent, to allow a surgeon to view the layers of tissue through which the surgeon is penetrating”) and a variety of different tip embodiments shown in the figures (see Figs. 24A-E for example) that are relevant to the present application. It should be noted that the term “comprising” as used in the claims is a transitional phrase that is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (see MPEP 2111.03 Section I.). In the present case, and with respect to Figs. 24A-E, additional faces beyond the three central faces that are claimed may be included as “additional, unrecited elements”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771